Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 20-40 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 28 and 34, the phrase “wherein the enriched atropisomer prevents KRasG12C activation” is not clear.  Prevention of KRasG12C activation appears to be a method without actual steps. The claims start as a composition claim, but it ends up as a method of use claim. Do applicants intend a method of use claim?  If so, applicants have to write said claims as a method of use claims.  If applicants intend a pharmaceutical composition, how is the composition in claim 28 or 34 different from the composition of claim 23 or claim 32?  

Allowable Subject Matter
Claims 20-27, 29-33 and 35-40 are allowed.

Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement, filed on 11/06/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Specification
6.	The abstract of the disclosure is objected to because the abstract submitted with the case on 11/06/2020 is part of WIPO document with irrelevant information such as publication date, inventor name, etc.  It is recommended that applicants submit an abstract in a separate sheet of paper.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



December 7, 2021